Citation Nr: 0730799	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  96-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

2. Entitlement to service connection for loss of 
concentration due to an undiagnosed illness.

3. Entitlement to service connection for distractibility due 
to an undiagnosed illness.

4. Entitlement to service connection for disorientation due 
to an undiagnosed illness.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from June 1962 to September 
1966, and from October 1990 to May 1991. The veteran also 
served in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an May 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was before the Board in May 2006, and at that 
time numerous issues were addressed and the case was 
remanded. The sole issues remaining before the Board are as 
indicated on the title page.   


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2. The claimed memory loss, loss of concentration, 
distractibility, and  disorientation are not shown by recent 
clinical findings.


CONCLUSION OF LAW

The criteria for service connection for memory loss, loss of 
concentration, distractibility, and disorientation, as due to 
undiagnosed illness, are not met. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his memory loss, loss of 
concentration, distractibility, and disorientation are due to 
undiagnosed illnesses that were sustained as a result of his 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. The veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service. 38 C.F.R. § 3.303. 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131.

The veteran is seeking service connection for various 
symptoms based on the theory that they are manifestations of 
an undiagnosed illness resulting from active duty in the Gulf 
War. Service records confirm the veteran's active duty in the 
Southwest Asia Theater of operations from January 1990 to 
April 1991. Therefore, he is a "Persian Gulf veteran" (i.e., 
had active military service in the Southwest Asia theater of 
operations during the Gulf War) as defined by 38 C.F.R. § 
3.317(d).

Pursuant to 38 U.S.C.A. § 1117, service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia Theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

Under 38 C.F.R. § 3.317(a) VA shall pay compensation to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability" (manifested by certain 


signs or symptoms), which, by history, physical examination 
and laboratory tests cannot be attributed to any known 
clinical diagnosis. Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a). Signs or symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b).

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 
304 (2001) (per curiam order).

Service medical records at the veteran's separation from the 
Southwest Asia Theater of operations, in April 1990, show his 
complaint of loss of memory. A contemporaneous medical 
examination report was absent pertinent pathology to include 
memory loss, loss of concentration, distractibility, or 
disorientation. Army National Guard medical records in 1992 
reveal the veteran's complaints of memory loss without 
pertinent diagnoses.  Memory loss was a chief complaint 
during a private hospitalization in August 1995 where history 
of "Desert Storm" syndrome was reported.  It was indicated 
that the veteran's symptoms responded spontaneously and there 
was no further problem.  

VA clinical records through July 2005 reveal ongoing 
complaints of loss of concentration and memory loss, at times 
associated with depression diagnoses. 

In October 2006 a VA medical examination for mental disorders 
was performed. The examiner indicated that a diagnostic 
impression was based on review of the claims folder, clinical 
notes and an interview with the veteran.  In the mental 
status examination, it was reported that the veteran's remote 
and immediate memory were normal, and that his recent memory 
was mildly impaired. The diagnosis was depressive disorder 
not otherwise specified. The examiner opined that the veteran 
did not manifest significant cognitive deficits, and that 
there was no evidence of marked memory deficits, 
concentration problems, distractibility, or disorientation.  
It was also noted by the examiner that the veteran did not 
exhibit significant cognitive impairment because his 
depression had improved, and that it was less likely that his 
depression was related to service. 

Analysis 

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations. Therefore, he had active military service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board is aware that medical evidence shows the veteran 
reported memory loss during service in the Persian Gulf War, 
and that Army National Guard as well as 


post-service clinical records show his complaints of memory 
loss and loss of concentration.  However, in this, and in 
other cases, only independent medical evidence may be 
considered to support Board findings. The Board is not free 
to substitute its own judgment for that of such an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). It has 
been opined by a medical professional in the most recent VA 
medical examination that there was no evidence of marked 
memory deficits, concentration problems, distractibility, or 
disorientation. It was significant to the examiner that the 
mild cognitive deficits reported in a neuropsychology 
consultation of July 2005 were apparently due to depression.  
The October 2006 examiner felt that it is as likely as not 
that the veteran does not currently exhibit significant 
cognitive impairment because the depression has improved.  He 
also commented that it is less likely than not that the 
depression is secondary to the veteran's military service.  
As a result, it must be concluded that the claimed memory 
loss, loss of concentration, distractibility, and 
disorientation are not shown by recent clinical findings and 
the veteran does not have a current disabilities of this 
nature.  

The Board notes that the veteran is not competent to render 
medical diagnoses or opinions upon which the Board may rely. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

For service connection pursuant to 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, and for purposes of service connection on a 
direct basis, although not specifically contended (the United 
States Court of Appeals for the Federal Circuit held that, 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994)), 
the preponderance of the evidence is against the claims of 
service connection for memory loss, loss of 


concentration, distractibility, and disorientation. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  He does not 
currently exhibit these disabilities and that when he has 
demonstrated these symptoms in the past, they have been 
related to his non-service-connected depression.  

Duty to Notify and Assist

The Board finds that the content requirements of duty to 
assist notice have been fully satisfied. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). It is acknowledged that the 
veteran's claims predate enactment of the current law and 
regulations governing VA's duties to assist a veteran to 
prosecute a claim for VA benefits. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). The record 
shows VA letters assisting the veteran with his claims from 
August 1993 through June 1998, advising him of the 
information and evidence necessary to substantiate his 
claims, requests to physicians and lay persons for 
statements, notification of failures or delays in obtaining 
identified evidence, and administration of examinations. VA, 
in February 2001, mailed the veteran a letter responsive to 
the requirements of 38 U.S.C.A. § 5103(a), which included a 
specific request for information in the veteran's possession, 
and in January and September 2004, additional letters 
notified the veteran of the status of his claims, the 
evidence of record, and the evidence necessary to 
substantiate his claims. VA letters since February 2001 have 
identified the veteran's rights and obligations to produce 
information and evidence and the scope of assistance VA could 
and would provide.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

In October 2004 VA provided the veteran a letter with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf. In addition, the aforementioned letter 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession. An October 
2006 letter and the March 2006 statement of the case, and the 
November 2006 and March 2007 supplemental statements of the 
case provided additional notice regarding assignment of 
ratings and effective dates. For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims. Therefore, no further assistance to the veteran with 
the development of evidence concerning his claims is 
required.  


ORDER


Service connection for memory loss due to an undiagnosed 
illness is denied.

Service connection for loss of concentration due to an 
undiagnosed illness is denied.

Service connection for distractibility due to an undiagnosed 
illness is denied.

Service connection for disorientation due to an undiagnosed 
illness is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


